Title: To George Washington from Major General Philip Schuyler, 24 November 1778
From: Schuyler, Philip
To: Washington, George


  
    Dear Sir
    Saratoga [N.Y.] November 24th 1778
  
  On the 21st I had the honor to receive your Excellencys favor of the 16th Instant. General Hand will transmit the result of our deliberations on the Subject recommended to our attention I have not as yet been able to see the persons mentioned In my last to have returned from Canada They have promised to be with me towards the latter end of the Week. I have six Indians now with me who left Canada about the 30th ult: they Inform me that the Enemy have a Small post Occupied by fifty men at point-au-fer, that the troops at Isle-au-noix amount to about four hundred, that <half> that number Garrison St Johns, that there are very few at Montreal, that they are Constructing a fort Near the mouth of Sorrel on the Spot where General Sullivan proposed to make a stand in 1776, that The whole num<ber> of troops In Canada from the best Information they could procure do not exceed four thousand Including Tories And the Garrisons of Oswegatchie and Niagera, that the Enemy are apprehensive of a visit from us In the Course of the winter And that All the Cannon they could Spare from St Johns & Isle au noix have been Carried down the Sorrel for the fort erecting there or to be sent to Quebec.
  In the letter which I had the honor to Adress you before I left Camp I think I Suggested that It would be proper to make a lodgement on 
    
    
    
    the west side of Lake Champlain near Isle-au-noix, at which place I conceived we might prevent the enemys naval force from Ascending the lake and from whence we might Enter the Inhabitated part of Canada leaving Isle-au-noix and St Johns on the right If their reduction should be found Impracticable In winter, the Indians now with me from Canada as well as some who left It In Summer declare that a Cart road is already made from St Johns to river La Cole which is on this side of Isle au noix, and that the road Also goes down To the latter place, that the lake is not Above four hundred yards wide at the place where I thought post might be taken That the opposite shore is sunken ground generally covered with water. I have the honor to be with the greatest Esteem and respect Your Excellency’s Most Obedient Humble Servant

  Ph: Schuyler

